DETAILED ACTION

Response to Amendment
The amendment filed on 01/05/2022 has been entered.  Claims 1-4 and 14-18 are amended and claims 5 and 19 are canceled.  The rejection of the claims under 35 U.S.C. § 112(b) and 35 U.S.C. 103 is maintained for the reasons provided hereinafter.  Additionally, amended claims 1-4 and 14-18 are rejected under 35 U.S.C. 112(a) for the reasons provided hereinafter.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   

orifice area, not for the number of orifices.  In addition, the relationships given in the amended claims have a different scope than what is originally supported in specification, particularly paragraphs [0055-0058].  For example, para [0055] discloses “The value of the first steam exhaust orifice area OA1 can be represented by "v.", and para [0056] discloses “The second diffuser plate 15b defines a second steam exhaust orifice area OA2 (FIG. 5). The second steam exhaust orifice area OA2 has a second value. The second value is equal to an exponentiation vn, wherein "v" is the first value, and "n" is a real number excluding 0.”. (Emphasis added).  Therefore, the definition and description of "v" and "n" provided in the specification are different and inconsistent with the scope of amended claims 1 and 14.          

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In respective claim 1 and 14, it is unclear what the “first integer value” means in the phrase “…the first steam exhaust orifice area includes a number of steam orifices equal to a first integer value…”.  Similarly, it is unclear what the “second integer value vn ” means in the phrase “…the second n.   For example, when the first integer value is “1”,then exponential function of “1” is still the same.      
In respective claim 1 and 14, “a valve outlet” is recited in two places for “…the first valve…” and the “…at least a second valve…” and it is unclear whether there are two separate valve outlets or else.  Throughout the specification, particularly paragraphs [0052], [00101-00103], and [00108] various outlet valves are disclosed that should be consistent with claimed invention.   Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-4 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Norman F. Dove (US 4358900 A) in view of Reijo Pietikainen et al. (US 7429311 B2).  

Regarding claim 1, Dove discloses:  A steam box assembly (Title: Apparatus To Supply Steam Including Steam Evacuation) comprising: a steam box housing (Figs. 1 and 3, an apparatus 10 to apply steam to paper sheet 12.); a diffuser housing (Figs. 2 and 3, header 18 is similar to the diffuser housing.) disposed within the steam box housing, wherein the diffuser housing comprises a top, and walls extending downwardly from the diffuser housing top (Fig. 3, the structure of header 18 is the same.); wherein the top of the diffuser housing and the walls of the diffuser housing define multiple diffuser chambers disposed adjacently in a machine direction of a papermaking machine (Fig. 3 illustrates three multiple diffuser chambers disposed adjacent in the machine direction shown by arrow A. The paper machine is disclosed on Col. 1, lines 12-13.), and wherein the multiple diffuser chambers further comprise a first diffuser chamber adjacently disposed to a second diffuser chamber (Fig. 3, since the diffuser chamber is divided into three compartments 84, then it can be designated first, second, third…”); a diffuser plate engaged to the steam box housing distal from the top of the diffuser housing and adjacent to the multiple diffuser chambers to define an exhaust side for each of the multiple diffuser chambers (Figs. 1-3, Col. 3, lines 16-18 discloses “There are exhaust manifolds 51 positioned adjacent to both the leading edge 14 and the trailing edge 16 of the apparatus 10 so that excess steam vapor may be drawn up from the heating zone as shown by the arrows in FIGS. 2 and 3.”), the diffuser defining multiple steam exhaust orifice areas configured to exhaust steam from the multiple diffuser chambers, wherein a first steam exhaust orifice area of the multiple steam exhaust orifice areas is disposed at the exhaust side adjacent to the first diffuser chamber, wherein a second steam exhaust orifice area of the multiple steam exhaust orifice areas is disposed at the exhaust side adjacent to the second diffuser chamber (Figs. 2 and 3 illustrate the outlets 50 (i.e., orifices) in the compartments of the chambers 22 permit steam to pass from the compartments of chamber 22 to the heating zone 48, where the steam contacts the paper sheet 12.  The arrangement of the outlets 50 may be any that permits steam to be directed onto the sheet 12. Some general arrangements are shown in FIGS. 5 to 5B. FIG. 5 illustrates outlets 50 formed as elongated slots, each slot staggered in relation to the slots in the adjacent row. FIG. 5A illustrates the arrangement of the outlets 50 as holes formed at isometric centers in three lines.  Col. 3, lines 3-13.) ; and, multiple valves, wherein each valve of the multiple valves has a valve outlet, wherein each valve of the multiple valves is configured to have an open position and a closed position, wherein a valve outlet of a first valve of the multiple valves fluidly communicates with the first diffuser chamber, wherein a valve outlet of at least a second valve of the multiple valves fluidly communicates with the second diffuser chamber (Again, referring to Figs. 2-3, particularly, Fig. 3 illustrates three multiple diffuser chambers disposed adjacent in the machine direction shown by arrow A.  Since the diffuser chamber is divided into three compartments 84, then it can be designated first, second, third…). 

Even though Dove discloses three pressure responsive valve actuators 32 each having an orifice 50, nevertheless, Dove does not disclose a group of multiple valves with multiple orifices per each compartment as being arranged by the claimed invention.
Thus, Dove does not expressly disclose: wherein the first steam exhaust orifice area includes a number of steam orifices equal to has a first integer value, and wherein the second steam exhaust orifice area includes a number of steam orifices equal to a second integer value, wherein "v" is an integer value greater than the first integer value, and an exponent "n" is a real number excluding 0. 

However, in the same field of art, Pietikainen is directed to a method for spraying steam to a surface of a moving  web having a group of valves of different sizes each of which permits a wide control range of applied steam quantity to the moving web.  That being said, Pietikainen discloses:  wherein the first steam exhaust orifice area includes a number of steam orifices equal to has a first integer value, and wherein the second steam exhaust orifice area includes a number of steam orifices equal to a second integer value, wherein "v" is an integer value greater than the first integer value, and an exponent "n" is a real number excluding 0 (Figs. 1 and 2. Col. 3, lines 14-18 discloses “The valves 5-7 are arranged into groups of three valves. Each group includes three valves of different sizes, and each control segment along the cross-machine length of the steam box is provided with one such valve group.”  Therefore, it would have obvious for an average artisan to apply the teaching of Pietikainen related to a group of three valves to the claimed invention, since as noted herein before, the first integer value v (i.e. the number of steam exhaust orifices of the first steam exhaust orifice area) is 2; in this case, the second integer value vn (i.e. the number of steam exhaust orifices of the second steam exhaust orifice area) could be v1 = 21 = 2, v2 = 22 = 4, v2 = 23= 8, etc., depending on the value of n.  Clearly, for the instances where there are more than one valve having an orifice and the valve orifices are of the same area, then n has to be equal 1 in which the same logic applies to other values of n.  The usage of multiple valves being in communication with diffuser chambers to control the velocity and rate of injection of steam to the web is a common arrangement that basically all of the modern steam box used in a paper mill need to have so as to function properly.).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dove by using multiple valves being in Pietikainen so as to ensure that the kinetic energy of the steam jet being blown against web be made so high enough that it doctors away the air boundary layer traveling with web thus allowing the steam to heat the web.  Similarly, one of ordinary skill in the art, upon reading the Pietikainen disclosure, would also have been motivated to apply its teaching of the steam blow cavity houses spray nozzles for spraying a mist of a heated liquid or steam onto the web.                    

Regarding claims 2, Dove in view of Pietikainen discloses all of the limitations of its base claim 1.  Pietikainen further discloses: wherein v is equal to 2 (As noted in claim 1, Figs. 1 and 2. Col. 3, lines 14-18 discloses the valves 5-7 that are arranged into groups of three valves.  Thus, it is obvious for an average artisan to apply the teaching of Pietikainen related to a group of three valves to the claimed invention, since the first integer value v (i.e. the number of steam exhaust orifices of the first steam exhaust orifice area) is 2; in this case, the second integer value vn (i.e. the number of steam exhaust orifices of the second steam exhaust orifice area) could be v1 = 21 = 2, v2 = 22 = 4, v2 = 23= 8, etc., depending on the value of n.  Clearly, for the instances where there are more than one valve having an orifice and the valve orifices are of the same area, then n has to be equal 1 in which the same logic applies to other values of n.).

Regarding claim 3, Dove in view of Pietikainen discloses all of the limitations of its base claim 1.  Pietikainen further discloses:  wherein v is equal to 3 (The same explanation as noted in claims 1 & 2 applied herein as well.). 

Regarding claim 4, Dove in view of Pietikainen discloses all of the limitations of its base claim 1.  Pietikainen further discloses:  wherein v is equal to other than 0, 1, 2, or 3 (The same explanation as noted in claims 1 & 2 applied herein as well.). 

Regarding claim 14, even though this claim is reworded slightly different as compared to claim 1, nevertheless, this claim is fundamentally the same as claim 1 and therefore all the explanations directed to claim 1 is applied herein as well.  That being said, Dove discloses:  A steam box assembly (Title: Apparatus To Supply Steam Including Steam Evacuation.) comprising: a steam box housing (Figs. 1 and 3, an apparatus 10 to apply steam to paper sheet 12.); a diffuser housing (Figs. 2 and 3, header 18 is similar to the diffuser housing.) disposed within the steam box housing, wherein the diffuser housing comprises a top, and walls (Fig. 3, the structure of header 18 is rectangular that is the same as claimed invention.); a plurality of diffuser plates slidably engaged to a bottom of the steam box housing (Claim 10 recites “Apparatus as claimed in claim 4, in which the exhaust manifolds are provided with a plurality of plates through which the steam must pass before entering the manifold…”.  Applicant’s disclosure on para [0008] discloses the same thing: “ The steam collects in the single diffuser chamber and then diffuses though exhaust holes in a plate disposed at the bottom of the diffuser chamber.”), wherein the top of the diffuser housing, the plurality of diffuser plates, and the walls of the diffuser housing define multiple diffuser chambers disposed adjacently in a machine direction of a papermaking machine (Figs. 1-3, Col. 2, lines 44-50 discloses “There is a chamber 22 adjacent the header 18 and means to control the transfer of steam from the header 18 to the chamber 22.  In the preferred embodiment illustrated in FIG. 2 chamber 22 is divided into compartments in the cross machine direction by a plurality of baffles 24 welded into position.”  The paper machine is disclosed on Col. 1, lines12-13.), and a first diffuser plate of the plurality of diffuser plates defines a first diffuser chamber of the multiple diffuser chambers in the diffuser housing (Claim 10 recites “Apparatus as claimed in claim 4, in which the exhaust manifolds are provided with a plurality of plates through which the steam must pass before entering the manifold…”.  Applicant’s disclosure on para [0008] discloses the same thing: “The steam collects in the single diffuser chamber and then diffuses though exhaust holes in a plate disposed at the the top of the diffuser housing, the walls of the diffuser housing, and a second diffuser plate of the plurality of diffuser plates define a second diffuser chamber in the diffuser housing (Figs. 1-3, Col. 3, lines 16-18 discloses “There are exhaust manifolds 51 positioned adjacent to both the leading edge 14 and the trailing edge 16 of the apparatus 10 so that excess steam vapor may be drawn up from the heating zone as shown by the arrows in FIGS. 2 and 3.”) and multiple valves, wherein each valve of the multiple valves has a valve outlet, wherein each valve of the multiple valves is configured to have an open position and a closed position, wherein a valve outlet of at least a first valve of the multiple valves fluidly communicates with the first diffuser chamber, wherein at a valve outlet of at least a second valve of the multiple valves fluidly communicates with the second diffuser chamber (Again, referring to Figs. 2-3, particularly, Fig. 3 illustrates three multiple diffuser chambers disposed adjacent in the machine direction shown by arrow A.  Since the diffuser chamber is divided into three compartments 84, then it can be designated first, second, third…). 
Even though Dove discloses three pressure responsive valve actuators 32 each having an orifice 50, nevertheless, Dove does not disclose a group of multiple valves with multiple orifices per each compartment as being arranged by the claimed invention.
Thus, Dove does not expressly disclose:  wherein the first diffuser plate defines a first steam exhaust orifice area having a number steam orifices equal to a first integer value, wherein the second diffuser plate defines a second steam exhaust orifice area having a number of steam orifices equal to a second integer value "v" raised to an exponent "n", wherein "v" is an integer value greater than the first integer value and the exponent "n" is a real number excluding zero such that " vn " is an integer value.  
Pietikainen is directed to a method for spraying steam to a surface of a moving  web having a group of valves of different sizes each of which permits a wide control range of applied steam quantity to the moving web.  That being said, Pietikainen discloses:  multiple valves (Fig. 1 and particularly Fig. 2, valves 5, 6, and 7 are depicted.), wherein each valve of the multiple valves has a valve outlet, wherein each valve of the multiple valves is configured to have an open position and a closed position, wherein a valve outlet of at least a first valve of the multiple valves fluidly communicates with the first diffuser chamber, wherein at a valve outlet of at least a second valve of the multiple valves fluidly communicates with the second diffuser chamber, wherein the first diffuser plate defines a first steam exhaust orifice area having a number steam orifices equal to a first integer value, wherein the second diffuser plate defines a second steam exhaust orifice area having a number of steam orifices equal to a second integer value "v" raised to an exponent "n", wherein "v" is an integer value greater than the first integer value and the exponent "n" is a real number excluding zero such that " vn " is an integer value (Figs. 1 and 2. Col. 3, lines 14-18 discloses “The valves 5-7 are arranged into groups of three valves. Each group includes three valves of different sizes, and each control segment along the cross-machine length of the steam box is provided with one such valve group.”  Therefore, it would have obvious for an average artisan to apply the teaching of Pietikainen related to a group of three valves to the claimed invention, since as noted herein before, the first integer value v (i.e. the number of steam exhaust orifices of the first steam exhaust orifice area) is 2; in this case, the second integer value vn (i.e. the number of steam exhaust orifices of the second steam exhaust orifice area) could be v1 = 21 = 2, v2 = 22 = 4, v2 = 23= 8, etc., depending on the value of n.  Clearly, for the instances where there are more than one valve having an orifice and the valve orifices are of the same area, then n has to be equal 1 in which the same logic applies to other values of n.  The usage of multiple valves being in communication with diffuser chambers to control the velocity and rate 

Regarding claim 15, Dove in view of Pietikainen discloses all of the limitations of its base claim 14.  As noted hereinbefore, the combination of Dove in view of Pietikainen discloses all of the limitations of this claim as well: wherein the top of the diffuser housing, the walls of the diffuser housing, and a third diffuser plate of the plurality of diffuser plates further define a third diffuser chamber in the diffuser housing, and wherein the third diffuser plate defines a third steam exhaust orifice area, having a number of steam orifices equal to a third integer value being equal to the second integer value "v" raised to an exponent "n", wherein the exponent "n" for the third integer value is a real number greater than the exponent "n" for the second integer value such that the third integer value is greater than the second integer value. (All of the limitations of this claim are discussed in claims 1 and 14 and will not be discussed to avoid redundancy.).

Regarding claim 16, Dove in view of Pietikainen discloses all of the limitations of its base claim 15.  Dove further discloses:  wherein the top of the diffuser housing, the walls of the diffuser housing, and a fourth diffuser plate of the plurality of diffuser plates define a fourth diffuser chamber in the diffuser housing, and wherein the fourth diffuser plate defines a fourth steam exhaust orifice area, having a number of steam orifices equal to a fourth integer value, the fourth integer value being equal to the second integer value "v" raised to an exponent "n", wherein the exponent "n" for the fourth integer value is a real number greater than the exponent "n" for the third integer value such that the fourth integer value is greater than the third integer value. (The same explanation as noted in claim 15 applied herein as well.). 

Dove in view of Pietikainen discloses all of the limitations of its base claim 14.  Pietikainen further discloses:  wherein the second integer value is a power of 2, the third integer value is twice the second integer value, and the fourth integer value is four times the second integer valu. (Fig. 2, Col. 3, lines 25- 36.  As noted, the first integer value v (i.e. the number of steam exhaust orifices of the first steam exhaust orifice area) is 2; in this case, the second integer value vn (i.e. the number of steam exhaust orifices of the second steam exhaust orifice area) could be v1 = 21 = 2, v2 = 22 = 4, v2 = 23=8, etc., depending on the value of n.  Clearly, for the instances where there are more than one valve and the valve orifices are of the same area, then n has to be equal 1 in which the same logic applies to other values of n.).

Regarding claim 18, Dove in view of Pietikainen discloses all of the limitations of its base claim 14.  Dove further discloses:  wherein the top of the diffuser housing, the walls of the diffuser housing, and a fifth diffuser plate of the plurality of diffuser plates define a fifth diffuser chamber in the diffuser housing, and wherein the fifth diffuser plate defines a fifth steam exhaust orifice area having a number of steam orifices equal to a fifth integer value, being equal to the second integer value "v" raised to an exponent "n", wherein the exponent "n" for the fifth integer value is a real number greater than the exponent "n" for the fourth integer value such that the fifth integer value is greater than the fourth integer value (The same explanation as noted in claim 15 applied herein as well.  Again, adding a fifth diffuser plate does not change the principal operation of the steam box assembly and thus does not define a patentable subject matter.). 

Response to Arguments
Applicant's arguments filed on 01/05/2022 have been fully considered but they are not persuasive. 
nd  paragraph, Applicant contends:

 “As relied upon in the Office Action, Dove discloses an exhaust manifold having openings used to evacuate steam vapor from a heating zone where the steam contacts the paper sheet. As disclosed by Dove, steam is directed from the chamber to the paper sheet: "Outlets 50 in the compartment of chamber 22 permit steam to pass from the compartments of chamber 22 to the heating zone 48, where the steam contacts the paper sheet 12" col. 3, 11. 3-6. After the steam is directed to the heating zone, it is evacuated by an exhaust manifold: 
There are exhaust manifolds 51 positioned adjacent to both the leading edge 14 and the trailing edge 16 of the apparatus 10 so that excess steam vapour may be drawn up from the heating zone as shown by the arrows in FIGS. 2 
and 3. 
As shown in FIG. 2 steam vapour enters the manifolds 51 through the inlets 58 provided with a first plate 60 having openings 62 through which the steam vapour passes to a second plate 64 having openings 66. Dove, col. 3, 
11. 15-19, 25-28.”



Examiner respectfully disagrees.  First, the issue at hand is not whether the steam contact the paper sheet and the prior art was not cited for this purpose.  Second, assuming arguendo, Dove indeed disclose this aspect, but this is not commensurate in scope of the claimed invention. 

On page 11, last paragraph, Applicant contends: 

“Dove discloses that the openings in the first and second plates create a pressure drop that results in evacuation of the steam vapor from the heating zone. See col. 3, 11. 25-36. Thus, Dove discloses an exhaust manifold that evacuates steam vapor from a heating zone for a paper sheet, but fails to disclose or suggest "the diffuser plate having orifices defining multiple steam exhaust orifice areas configured to exhaust steam from the multiple diffuser chambers, ... wherein the first steam exhaust orifice area includes a number of steam orifices equal to a first integer value,…”

Examiner respectfully disagrees.  As discussed previously, using first and second steam exhaust orifice areas in slightly different arrangement without impacting the principal operation of diffusing the steam is obvious since an average artisan could readily implement it.  Thus, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plates 60 and 62 each of which includes openings 66 of Dove with the claimed invention diffuser plate having orifices defining multiple steam exhaust orifice areas.  As noted, Dove discloses three pressure responsive valve actuators 32, which is only one valve per each compartment in the cross machine direction, but Dove does not disclose a group of multiple valves per each compartment and thus, Pietikainen in Figs. 1 and 2. Col. 3, lines 11-17 discloses “The valves 5-7 are arranged into groups of three valves. Each group includes three valves of different sizes, and each control segment along the cross-machine length of the steam box is provided with one such valve group. The use of differently sized valves gives a wide control range of applied steam quantity.”  The usage of multiple valves being in communication with diffuser chambers to control the velocity and rate of injection of steam to the web is a common arrangement that basically all of the modern steam box used in a paper mill need to have so as to function properly.   
	
On page 12, 1st  paragraph, Applicant contends:  

“Further, to the extent that Dove discloses steam exhaust orifice areas, the reference discloses only that outlets 50 permit steam to pass from compartments to the heating zone. FIGS. 5-SB of Dove illustrate examples of outlets as holes, staggered slots, and a single slot. See col. 3, 11. 3-14. However, none of the outlets of Dove disclose or suggest different numbers or types of orifices for multiple adjacent chambers. Thus, Dove fails to disclose or suggest "the diffuser plate having orifices defining multiple steam exhaust orifice areas configured to exhaust steam from the multiple diffuser chambers, ... wherein the first steam exhaust orifice area includes a number steam orifices equal to a first integer value, and wherein the second steam exhaust orifice area includes a number of steam orifices equal to a second integer value "vn ", wherein "v" is an integer value greater than the first integer value, and an exponent "n " is a real number excluding zero".

Applicant admits that “Dove discloses steam exhaust orifice areas”, but then contends that “none of the outlets of Dove disclose or suggest different numbers or types of orifices for multiple adjacent chambers.  

Applicant’s attention is respectfully directed to MPEP 2144.4 VI-B that states:       
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Emphasis added.


Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims are maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748